  

CaSe:lS-SOSlZ-SDB DOC#ZJ_J_ Filed:lZ/ZO/J_S Entered:lZ/ZO/J_S 10230:18 Page:l Of9

lN THE UN|TED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT CF GEORGEA

    

 

 

 

 

 

 

 

Debtor 1 MATHEW CASEY SLADE
Firsl Name Nlidd!e Name Lasl Name
Cl k `f th' ' l .

Debtor 2 ASHLEY MAY SLADE ij icc 1 is 1s an amended p an

ljSpoLlsel if fiting] Fi:'s| Name Midd§e Neme Lasl Name

Case Number 18-30312-SDB

(if known)

CHAPTER 13 PLAN AND MoTloN
[Pursuant to i?cd. R. Banl<r, P. 3015. E, the Southem District of Georgia Gencral Order 2017-3 adopts this form in lieu of tire Ofilcial Forrn ll3}.

l. Notices. ])ebtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: § contains nonstandard provisions See paragraph 15 bclow.
§ does not contain nonstandard provisions

(b) This plan: § values the ciaim(s) that secures collateral See paragraph fi(t) below
§ does not value claim(s) that secures collateral

(c) This plan: § seeks to avoid a lien or security interest See paragraph 8 below
§ does not seek to avoid a lien or security intercst.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter i3 Trustee (the “'l`rustee”) the sum of $308.0{} for the applicable commitment period
of:

ig 60 months; m. (if applicable include the following These plan

payments will change to $ monthiy on

l:l a minimum 0£36 months see 11 U.s.c. § 1325(1))(4). ,ZOW.)

(b) 'l`he payments under paragraph Z(a) shali be paici:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Tmstee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

§ Debtor l lQ_Q_% § Debtor 2 %
§ Direct to the Trastee for the foilowing reason(s):
§ ”i`he Debtor(s) receive(s) income solely from self-employment, Sociai Security, government assistance,
or retirement
§ The Debtor(s) assert(s) that wage withholding is not feasible t`or the foflowing reason(s):
(c) Additional Payinents of $ _ (estimated amount) will be made on (anticipatcd date)
GASB - Forrn 113 [Rev. 12/1/17] Page 1 0t5

CaSe:lS-SOSlZ-SDB DOC#ZJ_J_ Filed:lZ/ZO/J_S Entered:lZ/ZO/l$ 10230:18 PaQeZZ Of9

h'om _M (source, including income tax refunds).

3. Long-Tcrm Debt Payments.

(a) Maintenancc of Cnrrcnt lnstal!nient Payments. The Debtor(s) wiil make montiin payments in the manner specified as
follows on the t`oiiowing iong~term debts pursuant to l l U.S.C. § i322{b)(5). Thesc postpetition payments will be
disbursed by either the Tinstee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principai, interest, authorized postpetition late charges and escrow, it` applicable Conduit
payments that are to be made by the Trustee which become due alter the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage ciaim.

PAYMENTS TO BE, i\inNTH OF FiRS'i`

PRINCIPAL MADE BY POSTPE'i`iTlON l'NlTlAi_.

RESIDENCE ('i`RUSTEE OR PAYMENT 'i`O MONTHLY
CRED§TOR COLLATERAL § Y/N 1 DEBTOR! S 11 CREDITOR PAYMENI`
Thc Merchants & Cilizcns House & Reai Estate Located Y Debtor Dccember, 2018 $474.()0

Bank @ i9(] Preston Spircs Rd.,
Rhinc, GA 31077

(b) Cure of Arrearage on Long-Term Debt. Pursuant to ii U.S.C. § l322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated beiow. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed ciaim.

 

DESCRlP'i`lON OF PRINCIPAL ESTTMATED AMOUNT l'NTEREST RATE ON
CR_ED§'Z"OR COLLATERAL RESIDENCE (YfN] Ol" ARREAR_AGE ARREAR AGE (if applicabic[
4. Treatment of Clailns. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorncy’s fees aiiowed pursuant to il U.S.C. § 507(a)(2) of$4,5|)0.00.

(e) Priority Ciaims. Other il U.S.C. § 507 ciaims, unless provided for otherwise in the plan wiii be paid in full over the life
of the plan as funds become available in the order specified by iaw.

(d) Fully Secu red Aiiowcd Ciaims. Aii allowed claims that are iiiiiy secured shall be paid through the plan as set forth beiow.

CREDITOR DESCREPTEON OF COLLA’l`ERAL ESTlMA'l`ED CLAlM TNTEREST RATE MONTHLY PAYMENT

GASB ~ Form 113 [Rev. 12/1/17] Page 2 of 5

CaSe:lS-SOSlZ-SDB DOC#ZJ_J_ Filed:lZ/ZO/J_S Entered:lZ/ZO/l$ 10230:18 PaQeZS Of9

(e) Secured Ciaims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of ii U.S.C. §
1325(a)). Thc claims listed below were either: (i) incurred within 9i0 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within l
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated bciow:

CRED]'[`OR DESCRIP'i`lON OF COLl./\TERAL ESTlMATED Ci_,AlM ENTEREST RATE MONTHLY PAYMEN'E`

(t) Vaiuation of Sccured Ciaims to Which ll U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to l i U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on ali affected creditors in compliance with Fed. R. Bankr. P. 30l2(b), and the Debtor(s) shall attach a
certificate of service

 

VALUATION OF
CREDl'i`OR DESCRIPTION OF COLLA'E`ERAL SECUR_E,D CLAiM lNi`i`iREST RATE MONTHLY PAYMENT
Sheffield Financiai, LLC 2014 Poiaris Razor 4 theler $500.00 5.25% $i0.00
United Consurncr Financial Rainbow Vacuum Cieancr $i ,000.00 5.25% $l9.00

Service

(g) Special Treatment of Unsecured Ciaims. The following unsecured aliowed claims are classified to be paid at l00%
§ with interest at Me % per annum or § without interest:

 

{h) Generai Unsecured Ciaims. Allowed general unsecured ciaims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(t) or paragraph 9 of this pian, will be paid a _li % dividend or a pro rata share of
$9,474.90, whichever is greater.

5. Exccutory Contracts.

(a) Maintenance of Current Installmcnt Payrnents or chection of Executory Contl'act(s) and/or Unexpired l_.ease(s).

DESCR[PTION OF PROPERTY:'SERVICES ASSUM'ED/ MONTHLY DISBURSED BY TRUSTEE
CREDlTOR AND CONTRACT RE.FECTEE) PAYMENT OR DEBTOR§ SL
Laniel' Equipment, L.L.C. 2003 Tigercat 240B lang Loadcr Rejected $0.00 Debtor
Lanier Equipment L.L.C. john Dccre 648(}il 1 Singic Arch Grapplc Rejected $0.00 Debtor

Skiddcr

(b) Treatmcnt of Arrearages. Prepetition arrearage claims wiii be paid in full through disbursements by the Trustec.

CREDITOR ESTIMA'Z`E`;`D ARREARAGE

GASB - Form 113 [Rev.12/1/17} Page 3 of 5

CaSe:lS-SOSlZ-SDB DOC#ZJ_J_ Filed:lZ/ZO/J_S Entered:lZ/ZO/l$ 10230:18 Page:4 Of9

 

6. Adequate Protectiou Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to ll U.S.C. § l326(a)(l) on allowed claims of the following creditors: § Direct to the Creditor; or § To the
'l`iustee.

CR];`Dl'l`OR ADEQUATE PRU'[`EC'l`iON OR l.F.ASE PAYML"N'[` AMOUNT
Shcfficid Financiai, LLC $5.00
Unitcd Consurner Financial Service $9.50
7. Doinestic Support Obligations. The Debtor(s) will pay ali postpetition domestic support obligations direct to the holder of

such claim identified here. See l i U.S.C. § l01(14A). The Trustee will provide the statutory notice of ll U.S.C. § lSGZ(d) to
the following clairnant(s):

CLAiMANT ADDRESS

8. Lien Avoidance. Pursuant to ll U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor(s), upon confirmation but subject to il U.S.C. § 349, with respect to the property described beiow. The plan
shall be served on ali affected ereditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a

certificate of service

CREDl'i`OR LIEN lDENTiFlCA'i`lON jif known[ PROPERTY
Weiis Fargo Card Service lS-CV- l05 Wages; Bank Accounts; Household Goods
9. Surrender of Coilaterai. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under ll
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under ll U.S.C. § 1301 be terminated in ali respectsl
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period

CREDITOR DESCRll’TlGN Oil CO§,LATERAL AMOUNT Ol" CLAl'i\/l SATiSFiED
Nissan Motor Acceptance Corp. 20l 5 Nissan Roguc lN FULL

GASB - Form 113 {Rev. 12/1/17] Page 4 of 5

10.

11.

12.

13.

14.

15.

CaSe:lS-SOSlZ-SDB DOC#ZJ_J_ Filed:lZ/ZO/J_S Entered:lZ/ZO/l$ 10230:18 PaQeZB Of9

Rctention of Liens. Hoiders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
il U.S.C§ 1325(21)(5).

Amounts of Ciaims and Ciaim Objcctions. The alnount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated ciailns. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation

Paymcnt Increases. 'l`he Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved

'Federal Ruie of Bankruptcy Procedure 3002.1. The 'l`rustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.l(c) unless the Debtor’s(s’) plan is modified alter the filing of the notice to provide
for payment of such fees, expenses, or chargesl

Service of Plan. Pursuant to Fed. R. Banl<r. P. 3015(d) and Generai Order 20i7-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and ali creditors when the plan is filed with the court, and file a certificate of service accordingly if the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Ped. R. Banlo'. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 30i5(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

All Secured creditors shall receive 5.25% interest on their claims unless otherwise indicated Said provision applies
to creditors with notice of the plau.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated'.

GASB

l2/20/20l 3 s." Mathew Casey Siade
Debtor 1

s/ Ashley lvlay Siade
Debtor 2

st i\/lichon D. Waiker
Attorneyfor the Debtor(s)

- Form 113 [Rev. 12/1/17} Page 5 of 5

CaSe:lS-SOSlZ-SDB DOC#ZJ_J_ Filed:lZ/ZO/J_S Entered:lZ/ZO/J_S 10230:18 Page:€ Of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
DUBLIN DIVISION

[N RE: MATHEW CASEY SLADE CHAPTER 13
ASI~ILEY MAY SLADE CASE NO. 18-30312-SDB

` DEBTOR(s)

CERTIFICATE OF SERVICE

l hereby certify that l have served a copy of the Chapter 13 Plan and Motion by First
Class Mail placing the same in the United States mail With proper postage affixed thereon to the
following addresses:

See attached mailing matrix.

l hereby certify that l have served a copy of the Chapter l3 Plan and Motion on the following
corporations addressed to an Agent or Oi"ficer by First Class Mail With proper postage affixed
thereon to the following addresses:

Nissan Motor Acceptance Corp. The Merchants & Citizens Bank

c/o Corporation Service Company Attn: J eff McGhee, Registerecl Agent
40 Technology Pl<vvy. South #300 6 College Street

Norcross, GA 30092 McRae-Helena, GA 31055

Sheffieid Financial, LLC United Consuiner Financiai Services
Attn: Agent/Ofiicer Attn: Agent/Officer

P.O. Box 1704 865 Bassett

Clemmons, NC 270l2 Westlake, OH 44l45

I hereby certify that the following parties and counsel Were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

CaSe:lS-SOSlZ-SDB DOC#ZJ_J_ Filed:lZ/ZO/J_S Entered:lZ/ZO/J_S 10230:18 Page:? Of9

Chapter 13 Trustee, Huon Le

notices(`chhp l Baug.org

This 20th day of December, 2018.

s/l\/iichon D. Wall<er

 

Michon D. Walker

Arthur L. Wallter & Associates, LLC
GA Bar No: 732413

P.O. BoX 64

Sandersville, GA 31082

(478) 552-0552
walkrnd@corncast.net

CaS€ZlS-SO$lZ-SDB

Lahei Matrix for local noticing
1135-3

Case 18-30312-SDB

Southern District of Georgia
Dublin

Thu Dec 20 09:10:£4 EST 2018

CBA of GA
P.O. Box 579
Milledgeviile, GA 31059-0579

Creditors Bureau Associates of Georgia
112 Ward Street
Macon, GA 31204-3147

Fasttrack Innediate Care
P.O. Box 16100
Dublin, GA 31040-6100

First Insurance Fcnding
P.G. Box 7000
Carol Stream, IL 60197-7000

LCA Collections
190 Preston Spires Rd.
Rhine, GA 31077-1555

Huon te
P.O. Box 2121
Augusta, GA 30903-2127

Nissan Motor Acceptance Ccrp.
c/o Corporation Service Company
40 Technoloqy Pkwy. South #300
Norcross, GA 30092-2924

guest Diagnostics
P.O. Box 740777
Ciacinnati, OH 45274-077?

Sheffield Financial, LLC
P.O. Boz 660366
Dallas, TX 75266-0366

Doc#:ll F

ATG Cre
P.O. ch 14895
Chieaqo, IL 60614-8542

Caine & Weiner
1699 East Woodfield Road #360
Schaumburq, IL 60173-4935

Dublin Ear Nose Throat
102 Fiarview Park Drive
Dublin, GA 31021-2500

Fasttrack Imnedicate Care
P.O. Box 16100
Dublin, GA 31040-6160

Franklin Coltection Service
2918 W. Jackson Street
Tapelo, HS 38801-6731

Lanier Equipnent, L.L.C.
8958 Bill Savage Road
Lula, GA 30554-2127

Lefkoff, Rakin, Gleason & Russo, PC
Attn: Attorney Adam S. Fasso

5555 Glanridge Connector Suite 900
Atlanta, GA 30342-4762

0ffice of the U. S. Trustee
Johnson Square Buainess Center
2 East Bryan Street, Ste 125
Savannah, GA 31401-2638

Sheffield Financial
PO Box 1847
Wilson, NC 27894-1847

Ashley May Slade
190 Preston Spires Rd.
Rhine, GA 31077-1556

l[!§:ti L}£Z/ 20/ 18 Entered 2 12/ 20/ 18 HROZSOZ A.E§icaiFE§lQ£t:§mO§g§my

erlcan
4 Westchester Plaza, Butlding 4
Elnsford, NY 10523-1615

Credit Bureau Asseciates
321 Main Street
Tifton, GA 31794-4897

ENT Center of Central GA
540 Henlock Street

P.O. Box 4508

Macon, GA 31200-4508

Financial Pacific Leasing
3455 S. 344th Way Ste. 300
Federal Hay, WA 98001-9546

Frankiin Collection Service, Inc.
P.O. Box 3916
Tupelo, MS 38803-3910

Lanier Equipment, L.L.C.
Attn: Keith Reems, 8958 Bill Savage Rd
Lula, GA 30554~2127

Nissan Motor Acceptance
POB 660366
Dallas, TK 75266-0366

Pawnee Leasing Corporation
3801 Automation Way Suite 207
Eort Coliins, CO 86525-5735

Sheffieid Financial, LLC
Attn: Agent/Officer
P.0. Box 1704

Clemmens, NC 27012-£704

Mathew Casey Slade
190 Preston Spires Rd.
Rhine, GA 31017-1556

CaS€ZlS-SOSlZ-SDB

Southaest Georgia Health Care, Inc.
P.O. ch 357
Richland, GA 31825-0357

The Merchants & Citizens Bank

Attn: Jeff McGhee, Registered Agent
6 College Street

McRae-Helena, GA 31055~3251

Michon B. aalker

Arthur L. Walker & Associates, LLC
P. 0. ch 64

Sandersviiie, GA 31082-0064

Superior Ccurt o fair Coun
19 E. 0ak Street Saite C
McRae, GA 31055-6400

(clUNITED CONSUHER FINANCIAL SERVICE
6 COLLEGE ST
MC RAE GA 31055-3251

Welis Fargo Card Service
P.O. Box 14511
Des Mcines, IA 50305-3517

DOC#ZJ_J_ Fl|ed:lZ 2b3/18 Epyt€l’€d:lZ/ZO/J_S ,1;|&§)'3»0(':(1)|&§tv Tané%gmeni'Q.Of 9

fair ssioner
91 Telfair St. Suite G

McRae, Gh 3i055-4860

United Consumar Financial Service
065 Bassett

Attn: Agent/Officer

Westlake, OH 44145~1194

Addresses marked {cl above for the following entity/entities were corrected

United Consumer Financial Service
200 College Street
McRae, GA 31055

End cf Label Matrix

Mailable recipients 31
Bypassed recipients 0
Total 37

as required by the USPS Locatable Address Conversion Systen (LACS).

